Case: 14-1539      Document: 12      Page: 1     Filed: 09/17/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   ALEKSANDR L. YUFA,
                     Plaintiff-Appellant,

                                v.

                   TSI, INCORPORATED,
                      Defendant-Appellee.
                    ______________________

                          2014-1539
                    ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:09-cv-01315-
 KAW, Magistrate Judge Kandis A. Westmore.
                 ______________________

                           ORDER
     TSI Incorporated informs this court that the district
 court recently ruled on the motion for fees and costs.
     On July 15, 2014, this court stayed briefing in this
 appeal and directed that any future appeal concerning
 fees and costs would be consolidated with this appeal.
    Upon consideration thereof,
    IT IS ORDERED THAT:
    The stay of the briefing schedule is lifted. Any future
 appeal concerning the district court's ruling on fees and
Case: 14-1539   Document: 12      Page: 2    Filed: 09/17/2014



 2                         YUFA   v. TSI, INCORPORATED



 costs or the district court's amended judgment shall be
 consolidated with this appeal. The appellant's opening
 brief is due within 60 days of the date of filing of this
 order.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court
 s8